      Case: 1:20-cv-00584-MWM Doc #: 1 Filed: 07/29/20 Page: 1 of 12 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 JENNIFER STOECKLIN                               :    CASE NO.
 1792 Cove Circle West                            :
 Lawrenceburg, IN 47025                           :    Judge
                                                  :
                Plaintiff,                        :
                                                  :    COMPLAINT WITH JURY DEMAND
 v.                                               :
                                                  :
 HUBERT COMPANY, LLC                              :
 9555 Dry Fork Road                               :
 Harrison, Ohio 45030                             :
                                                  :
                Defendant.                        :

                                     I. INTRODUCTION

        After conducting a thorough investigation of the Charge of Discrimination Plaintiff

Jennifer Stoecklin (hereafter “Plaintiff”) filed against Defendant Hubert Company, LLC (hereafter

“Defendant” or “Defendant Company”), the Equal Employment Opportunity Commission

(“EEOC”) found in favor of Plaintiff and against Defendant Company that Plaintiff had been

sexually harassed in violation of Title VII. Plaintiff had alleged she had been sexually harassed

by her supervisor Chad Dils (“Dils”) and Defendant Company had failed to take reasonable care

to prevent the harassment. The EEOC found in favor of Plaintiff and against Defendant Company

with respect to these allegations:

        The Charging Party [Plaintiff] alleges that she was subjected to sexual harassment
        by her supervisor [Dils] and that the Respondent [the Company] failed to take
        reasonable care to prevent the harassment…. Based upon its investigation, the
        Commission finds that the Charging Party [Plaintiff] was sexually harassed, in
        violation of Title VII.

EEOC Determination, dated April 21, 2020.


                                               -1-
    Case: 1:20-cv-00584-MWM Doc #: 1 Filed: 07/29/20 Page: 2 of 12 PAGEID #: 2




       Having found in favor of Plaintiff and against Defendant Company, the EEOC issued to

Plaintiff on or after May 18, 2020 a Notice of Right to Sue authorizing her to bring this action

against the Company. Plaintiff files this action accordingly.

                       II. THE PARTIES, JURISDICTION AND VENUE

       1.        Plaintiff was employed by Defendant, a subsidiary of TAKKT AG (“TAKKT”).

       2.        Defendant has at all material times employed at least twenty (20) persons in the

State of Ohio.

       3.        Defendant is an employer within the meaning of Section 4112.01(A)(2) of the Ohio

Revised Code and Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq.

(“Title VII”).

       4.        This Court has jurisdiction of this action under 28 U.S.C. §1331 because it arises

under Title VII.

       5.        This Court also has jurisdiction of this action under 28 U.S.C. §1332 because it is

a dispute between Citizens of different States and the matter in controversy, exclusive of interest

and costs, is greater than $75,000.

       6.        This Court also has jurisdiction of the state law claims alleged herein under 28

U.S.C. §1367.

       7.        Defendant has at all material times done business in Hamilton County, Ohio.

       8.        In addition, Defendant employed Plaintiff in, and Plaintiff was harmed by the

wrongful conduct alleged herein, in Hamilton County, Ohio.

       9.        This action is properly venued in the Southern District of Ohio, Western Division,

at Cincinnati.


                                                 -2-
    Case: 1:20-cv-00584-MWM Doc #: 1 Filed: 07/29/20 Page: 3 of 12 PAGEID #: 3




                                II. FACTUAL ALLEGATIONS

       10.     Plaintiff was employed by Defendant in a sales capacity.

       11.     From November 2018 to the end of her employment, Plaintiff was employed in the

position of Director of Strategic Partnerships.

       12.     In December 2018, Dils became Plaintiff’s immediate supervisor.

       13.     At all material times Defendant employed Dils as Business Development Manager.

       14.     The actions and conduct of Dils alleged herein were within the scope of his

employment and agency with Defendant.

       15.     Dils reported to Chris Lewis, Vice President of Sales, who in turn reported to Mark

Rudy, President of HUNA (Hubert North America). Rudy in turn reported to TAKKT.

       16.     Defendant, acting through Dils, subjected Plaintiff to an unwelcome and severe

sexually hostile work environment, which included Dils’ repeated aggressive and unwelcome

physical and verbal sexual advances on May 17, 2019.

       17.     Plaintiff complained to Defendant about Dils’ sexually harassing conduct.

       18.     Defendant had failed to take effective action to prevent the sexual harassment about

which Plaintiff complains herein:

               A.      Defendant’s Human Resources policies and programs were neither

                       designed nor administered to prevent such harassment.

               B.      Defendant’s sexual harassment program, to the extent one existed, was

                       ineffective.

               C.      Defendant had failed to provide adequate sexual harassment training.




                                                  -3-
    Case: 1:20-cv-00584-MWM Doc #: 1 Filed: 07/29/20 Page: 4 of 12 PAGEID #: 4




                D.     The only mandatory sexual harassment training was provided only after the

                       sexual harassment about which Plaintiff complains herein.

        19.     After investigating Plaintiff’s complaint, Defendant determined it was well founded

and terminated Dils.

        20.     In addition to subjecting Plaintiff to a sexually hostile work environment,

Defendant discriminated against her because of her sex in terms of her compensation:

                A.     Patrick Casey, the man in the position Plaintiff occupied, Director of

                       Strategic Partnerships, received a higher base compensation than Plaintiff.

                B.     There is no legitimate, non-discriminatory reason for this disparity in

                       compensation.

        21.     Defendant’s failure to prevent and then to effectively address the consequences of

the sexual harassment about which Plaintiff complains herein had severe adverse effects on

Plaintiff’s health.

                A.     These adverse effects on Plaintiff’s health caused her to be absent from

                       work in order to be treated for and to recover from them.

                B.     From June 6, 2019 to July 22, 2019, Plaintiff was absent from work under

                       the Family Medical Leave Act (“FMLA”).

                C.     When Plaintiff returned from leave, Katina Dils (“Mrs. Dils”), an employee

                       of Defendant and Dils’ wife, engaged in conduct calculated to embarrass

                       and intimidate Plaintiff. For example, Mrs. Dils hovered around Plaintiff at

                       work when she had no legitimate reason to be around her and she

                       (Mrs. Dils) spread rumors in the workplace about Plaintiff, including that


                                                -4-
Case: 1:20-cv-00584-MWM Doc #: 1 Filed: 07/29/20 Page: 5 of 12 PAGEID #: 5




               she (Plaintiff) had falsely accused her husband of sexual harassment,

               thereby causing his employment with the Company to terminate.

        D.     Plaintiff brought Mrs. Dils’ conduct to the attention of Lisa Van Sant (“Van

               Sant”), Defendant’s responsible Human Resources representative.

               Defendant took no action to prevent Mrs. Dils’ conduct from continuing.

               On May 20, 2019, when Plaintiff first addressed her concerns to Van Sant,

               Van Sant dismissed them, telling her the Defendant cannot prevent rumors.

        E.     On August 6, 2019, Plaintiff attended sexual harassment training conducted

               by Katherine Hammett (“Hammett”), the Vice President, Organizational

               Development, of TAKKT.

        F.     Despite her previous complaints about Mrs. Dils’ conduct, Defendant

               assigned Mrs. Dils to attend the same training session it assigned Plaintiff

               to.

        G.     Defendant’s decision to assign Mrs. Dils and Plaintiff to the same sexual

               harassment training session rightfully upset Plaintiff.

        H.     Hammett made several statements during the training session that also

               rightfully upset Plaintiff.

        I.     For example, Hammett stated it was the Defendant’s responsibility to

               address rumors because they contribute to a hostile work environment.

               Hammett’s statement contradicted Van Sant’s statement to Plaintiff on

               May 20, 2019.




                                         -5-
    Case: 1:20-cv-00584-MWM Doc #: 1 Filed: 07/29/20 Page: 6 of 12 PAGEID #: 6




              J.      Another example:      Hammett stated during the training session that

                      theretofore “we were lucky enough not to encounter harassment outside of

                      work.”

              K.      When Plaintiff told Hammett of Dils’ conduct toward her, she (Hammett)

                      professed to be unaware of it, even though she is a superior of Van Sant and

                      the TAKKT official responsible for providing sexual harassment training.

              L.      The next day, August 7, 2019, Plaintiff had an acute onset of symptoms

                      when she attempted to reengage with Van Sant and Hammett.

              M.      This in turn caused Plaintiff to return to leave under the FMLA that day.

       22.    Plaintiff’s absences from work caused by Defendant’s conduct adversely affected

her compensation and compensation opportunities.

       23.    By its conduct, including the creation of an environment of severe and unwelcome

sexual harassment, and its subsequent failure to effectively address the consequences of this

environment, all of which caused Plaintiff severe physical and emotional distress, Defendant

created for Plaintiff working conditions so intolerable that a reasonable person in her situation

would have felt compelled to leave her employment.

       24.    Defendant thereby constructively discharged Plaintiff as of October 30, 2019.

       25.    Plaintiff continues to suffer a loss of income because of her constructive discharge.

                                          COUNT I
                                      Sexual Harassment
                                      Sex Discrimination
                                          (Title VII)

       26.    Plaintiff realleges paragraphs 1 through 25 of this Complaint.



                                               -6-
    Case: 1:20-cv-00584-MWM Doc #: 1 Filed: 07/29/20 Page: 7 of 12 PAGEID #: 7




       27.     By subjecting Plaintiff to a sexually hostile working environment, by

discriminating against her because of her sex, and by constructively discharging her, as alleged

herein, Defendant violated Title VII.

       28.     Plaintiff filed a timely Charge of Discrimination with the EEOC.

       29.     After thoroughly investigating Plaintiff’s Charge and finding in her favor, as

alleged herein, the EEOC issued to Plaintiff with respect to her Charge, as amended, a Notice of

Right to Sue on or after May 18, 2020.

       30.     All conditions precedent to the maintenance of this action under Title VII have been

satisfied or have occurred.

                                            COUNT II
                                        Sexual Harassment
                                        Sex Discrimination
                                           (Ohio Law)

       31.     Plaintiff realleges paragraphs 1 through 30 of this Complaint.

       32.     By subjecting Plaintiff to a sexually hostile working environment, by

discriminating against her because of her sex, and by constructively discharging her, as alleged

herein, Defendant violated Section 4112.02(A) of the Ohio Revised Code and is subject to this

civil action pursuant to Section 4112.99 of the Ohio Revised Code.

                                           COUNT III
                                            Assault

       33.     Plaintiff realleges paragraphs 1 through 32 of this Complaint.

       34.     Dils’ actions on May 17, 2019 were a willful threat and attempt to touch Plaintiff

in an offensive manner.

       35.     Dils’ actions placed Plaintiff in fear of such offensive contact.


                                                -7-
    Case: 1:20-cv-00584-MWM Doc #: 1 Filed: 07/29/20 Page: 8 of 12 PAGEID #: 8




        36.     Dils’ actions constitute the tort of assault.

        37.     Dils’ actions were willful, wanton, malicious, and in reckless disregard of the rights

and safety of Plaintiff.

        38.     Dils was Plaintiff’s supervisor and his actions were taken within the course of his

employment with Defendant. Therefore Defendant is vicariously liable for the actions of Dils.

                                             COUNT IV
                                              Battery

        39.     Plaintiff realleges paragraphs 1 through 38 of this Complaint.

        40.     On May 17, 2019 Dils attempted to commit a harmful touching of Plaintiff which

in fact resulted in a harmful and offensive contact with Plaintiff.

        41.     Dils’ actions constitute the tort of battery.

        42.     Dils’ actions were willful, wanton, malicious, and in reckless disregard of the rights

and safety of Plaintiff.

        43.     Dils was Plaintiff’s supervisor and his actions were taken within the course of his

employment with Defendant. Therefore Defendant is vicariously liable for the actions of Dils.

                                            COUNT V
                            Negligent Infliction of Emotional Distress

        44.     Plaintiff realleges paragraphs 1 through 43 of this Complaint.

        45.     Dils’ actions on May 17, 2019 were extreme, outrageous, and exceeded all possible

bounds of decency.

        46.     Dils’ actions caused Plaintiff to fear for her physical safety.

        47.     Dils knew or should have known that his actions would cause Plaintiff to fear for

her physical safety and would result in serious emotional distress.


                                                  -8-
    Case: 1:20-cv-00584-MWM Doc #: 1 Filed: 07/29/20 Page: 9 of 12 PAGEID #: 9




        48.     As a direct and proximate result of Dils’ actions, Plaintiff suffered serious

emotional distress, mental anguish, and psychic injury, all of which caused Plaintiff to take leaves

of absence from work and to seek medical and psychological treatment.

        49.     Dils’ actions were willful, wanton, malicious, and in reckless disregard of the rights

and safety of Plaintiff.

        50.     Dils was Plaintiff’s supervisor and his actions were taken within the course of his

employment with Defendant. Therefore Defendant is vicariously liable for the actions of Dils.

                                            COUNT VI
                           Intentional Infliction of Emotional Distress

        51.     Plaintiff realleges paragraphs 1 through 50 of this Complaint.

        52.     Dils’ actions on May 17, 2019 were extreme, outrageous, and exceeded all possible

bounds of decency.

        53.     Dils intended that his actions would cause Plaintiff serious emotional distress.

        54.     As a direct and proximate result of his actions, Plaintiff suffered serious emotional

distress, mental anguish, and psychic injury, all of which caused Plaintiff to take leaves of absence

from work and to seek medical and psychological treatment.

        55.     Dils’ actions were willful, wanton, malicious, and in reckless disregard of the rights

and safety of Plaintiff.

        56.     Dils was Plaintiff’s supervisor and his actions were taken within the course of his

employment with Defendant. Therefore Defendant is vicariously liable for the actions of Dils.

                                         COUNT VII
                            Negligent Supervision And/Or Retention

        57.     Plaintiff realleges paragraphs 1 through 56 of this Complaint.


                                                 -9-
  Case: 1:20-cv-00584-MWM Doc #: 1 Filed: 07/29/20 Page: 10 of 12 PAGEID #: 10




       58.     Dils was an employee of Defendant and Plaintiff’s immediate supervisor.

       59.     Shortly after Plaintiff learned that Dils had become her supervisor, one of her co-

workers warned her that Dils had flirted with another female co-worker and at a sales conference

he (Dils) told other male employees of his behavior.

       60.     The Defendant failed to adequately train and supervise Dils so as to prevent his

harassing and tortious conduct towards Plaintiff. As a result, Defendant breached its duty to

provide Plaintiff a safe working environment.

       61.     As demonstrated by his harassing and tortious actions against Plaintiff, Dils was

incompetent.

       62.     Defendant had actual or constructive knowledge of Dils’ incompetence.

       63.     Despite this knowledge, Defendant retained Dils as an employee.

       64.     As a direct and proximate result of Defendant’s failure to train and supervise Dils,

and its retention of him as an employee, Plaintiff suffered the severe emotional and physical

injuries resulting from the sexual harassment and tortious conduct alleged herein.




                                                -10-
  Case: 1:20-cv-00584-MWM Doc #: 1 Filed: 07/29/20 Page: 11 of 12 PAGEID #: 11




       WHEREFORE, Plaintiff demands judgment against Defendant for an amount to be

determined at trial, for interest, costs and attorney’s fees.     Specifically, Plaintiff demands

compensatory and punitive damages, back pay and lost benefits, reinstatement or front pay in lieu

thereof, attorney’s fees and costs, pre and post-judgment interest and all other appropriate legal,

declaratory and equitable relief to which she may be entitled.

                                             Respectfully submitted,

                                              /s/ Martin McHenry
                                             MARTIN McHENRY (0022543)
                                             Trial Attorney for Plaintiff
                                             414 Walnut Street, Suite 315
                                             Cincinnati, OH 45202
                                             Phone: 513-241-0441
                                             e-mail: martinm@mmchenrylaw.com




                                              /s/ Douglas M. Morehart, per authorization
                                             DOUGLAS M. MOREHART (0038668)
                                             Attorney for Plaintiff
                                             Saull Law Offices, LLC
                                             106 South Sandusky Avenue
                                             Upper Sandusky, Ohio 43351
                                             419-731-4070
                                             513-256-1659 - cell
                                             doug@saull-law.com




                                               -11-
Case: 1:20-cv-00584-MWM Doc #: 1 Filed: 07/29/20 Page: 12 of 12 PAGEID #: 12




                                   JURY DEMAND

   Plaintiff hereby demands trial by jury.

                                         Respectfully submitted,

                                           /s/ Martin McHenry
                                         MARTIN McHENRY (0022543)
                                         Trial Attorney for Plaintiff
                                         414 Walnut Street, Suite 315
                                         Cincinnati, OH 45202
                                         Phone: 513-241-0441
                                         e-mail: martinm@mmchenrylaw.com




                                          /s/ Douglas M. Morehart, per authorization
                                         DOUGLAS M. MOREHART (0038668)
                                         Attorney for Plaintiff
                                         Saull Law Offices, LLC
                                         106 South Sandusky Avenue
                                         Upper Sandusky, Ohio 43351
                                         419-731-4070
                                         513-256-1659 - cell
                                         doug@saull-law.com




                                             -12-
